      Case: 1:18-cv-00167-DMB-RP Doc #: 20 Filed: 11/28/18 1 of 7 PageID #: 111



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

 RACHEL HARRIS, GUARDIAN OF                                                            PLAINTIFF
 STEVEN JESSIE HARRIS ON
 BEHALF OF STEVEN JESSIE HARRIS
 v.                                                CIVIL ACTION NO. 1:18-CV-167-DMB-RP


 CLAY COUNTY, MISSISSIPPI, ET AL.                                                  DEFENDANTS


                   REBUTTAL IN SUPPORT OF MOTION TO DISMISS

       Before the Court is the Motion to Dismiss, Docket No. 15, filed by Defendant Edwin C.

LeGrand, III, in his individual and official capacities as the former Executive Director of the

Mississippi Department of Mental Health. The First Amended Complaint alleges that LeGrand acted

with the other defendants to deny Plaintiff Steven Harris mental health treatment in violation of the

ADA and the Rehabilitation Act. Id. at ¶¶ 39-58. Additionally, Harris asserts a § 1983 claim of false

imprisonment and a state law claim for infliction of emotional distress against LeGrand and the other

defendants. Id. at ¶¶73-82.

       In response to LeGrand’s Motion to Dismiss, Harris acknowledges that the § 1983 claim for

monetary damages against LeGrand in his official capacity is barred by his Eleventh Amendment

immunity. Docket No. 19, Plaintiffs’ Response in Opposition to Defendant’s Motion to Dismiss,

at 3. Harris also agrees that the § 1983 false arrest claim against LeGrand is barred by the applicable

statute of limitations, and also should be dismissed due to a lack of personal involvement by

LeGrand. Docket No. 19 at 4-5. As a result, Harris indicates that those allegations in the First

Amended Complaint are withdrawn as to LeGrand. Docket No. 19 at 3-5. Remaining in dispute are
      Case: 1:18-cv-00167-DMB-RP Doc #: 20 Filed: 11/28/18 2 of 7 PageID #: 112



Harris’s ADA and Rehabilitation Act claim, his § 1983 claim for injunctive relief, and his state law

claim against LeGrand.

        I.      ADA and Rehabilitation Act Claim.

        It is LeGrand’s position that Harris has failed to state a valid claim under the ADA or the

Rehabilitation Act, because he has not alleged that the defendants denied him the benefits of any

services, programs, or activities because of his disability. Harris’s response is that the First

Amended Complaint states a valid claim because it asserts that Harris “was excluded from

participation in and/or denied the benefits of the services, programs, or activities of the Mississippi

Department of Mental Health, and was subjected to discrimination by the Mississippi Department

of Mental Health due to his pre-trial detention status.” Docket No. 19 at 3 (emphasis added).

However, pre-trial detention status is not a disability within the meaning of the ADA or the

Rehabilitation Act.

        The term “disability” means, with respect to an individual –
        (A) a physical or mental impairment that substantially limits one or more major life
        activities of such individual;
        (B) a record of such an impairment; or
        (C) being regarded as having such an impairment (as described in paragraph (3)).

42 U.S.C. § 12102(1).

        To establish a prima facie case under the ADA or the Rehabilitation Act, a plaintiff must

show “(1) that she is a ‘qualified individual’ with a disability; (2) that the defendants are subject to

one of the Acts; and (3) that she was ‘denied the opportunity to participate in or benefit from

defendants’ services, programs, or activities, or was otherwise discriminated against by defendants,

by reason of her disability.’” Dean v. Univ. at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d

178, 187 (2nd Cir. 2015) (emphasis added) (quoting Powell v. Nat’l Bd. of Med. Examiners, 364 F.3d


                                                   2
     Case: 1:18-cv-00167-DMB-RP Doc #: 20 Filed: 11/28/18 3 of 7 PageID #: 113



79, 85 (2nd Cir. 2004)). Harris may have a mental impairment for purposes of the ADA and

Rehabilitation Act, but he has not alleged that LeGrand discriminated against him based on any such

mental disability. As a result, he has failed to state a valid ADA or Rehabilitation Act claim.

       Harris also asserts that he stated an ADA/Rehabilitation Act claim by alleging “that he was

denied physician-recommended mental health treatment, was subjected to intramuscular injections

which amounted to a ‘chemical restraint’ without due process.” Docket No. 19 at 3. However,

based on the authorities cited in LeGrand’s memorandum supporting his motion to dismiss, the ADA

prohibits disability-based discrimination, but it does not require any particular mental health

treatment for jail detainees.1 This claim against LeGrand should be dismissed.

       II.     § 1983 Claim for Injunctive Relief

       Harris maintains that his § 1983 claim for injunctive relief is not barred by the Eleventh

Amendment because Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989) only bars claims for

monetary damages, not claims for injunctive relief. However, LeGrand did not cite Will for that

premise. Rather, LeGrand has argued that Harris’s requests for injunctive relief do not fall within

the Ex parte Young exception to state official Eleventh Amendment immunity. Harris asks this

Court to enter an order enjoining the defendants from subjecting him to the purportedly illegal and

unconstitutional conditions described in his First Amended Complaint, and requiring the defendants

“to develop and implement, as soon as practical, a plan to eliminate the barriers incompetent

prisoners face to access courts and mental health services.” Docket No. 5 at p. 31. Because Harris



       1
         Contrary to Harris’s argument, the cases cited by LeGrand are sound authority to
establish the elements of an ADA/Rehabilitation Act claim and for the legal premise that the
ADA does not guarantee a particular level of medical care for pre-trial detainees, regardless of
the stage in the litigation (dismissal versus summary judgment).

                                                 3
      Case: 1:18-cv-00167-DMB-RP Doc #: 20 Filed: 11/28/18 4 of 7 PageID #: 114



is no longer being detained, there is no alleged continuing violation of federal law subject to Ex parte

Young. Papasan v. Allain, 478 U.S. 265, 277-78, 282 (1986); Green v. Mansour, 474 U.S. 64, 73

(1985). Moreover, as a former detainee, Harris may not seek injunctive relief related to the

conditions of confinement of incompetent prisoners. See Fairley v. Stalder, 294 Fed. Appx. 805,

811 n.28 (5th Cir. 2008) (holding claims of former inmates for injunctive relief to avoid future

constitutional deprivations during hurricanes to be moot); Herman v. Holiday, 238 F.3d 660, 665

(5th Cir. 2001) (holding claims for injunctive relief related to asbestos exposure during incarceration

were rendered moot upon transfer to another facility). As a result, LeGrand is entitled to dismissal

of Harris’s § 1983 claim for injunctive relief.

        III.    State Law Claim.

        Harris agrees that the Mississippi Tort Claims Act (“MTCA”) governs his state law claim

for infliction of emotional distress and that he has failed to provide the requisite notice under the

MTCA. It is his contention that the notice requirement may be remedied in this case. However, “the

Mississippi Supreme Court requires strict compliance with the MTCA’s ninety-day notice

provision,” Pickett v. Panola Cty., Miss., Civil Action No. 3:13-CV-95-DMB-SAA, 2015 WL

416967, *7 (N.D. Miss. Jan. 30, 2015), and has held that the notice requirement is jurisdictional,

Bunton v. King, 995 So.2d 694, 695-96 (Miss. 2008). The Mississippi Court of Appeals recently

addressed this issue, holding that a notice of claim filed after commencement of a lawsuit is

insufficient to prevent dismissal.

        Under the MTCA, any person with a claim against a governmental entity must file
        a notice of the claim with the entity's chief executive officer at least ninety days
        before filing suit. Miss. Code Ann. § 11-46-11 (Rev. 2012). The purpose of pre-suit
        notice is to ensure that the governmental entity is informed of any claims against it.
        O’Hara v. City of Hattiesburg, 222 So.3d 314, 317 (¶ 8) (Miss. Ct. App. 2017).


                                                   4
        Case: 1:18-cv-00167-DMB-RP Doc #: 20 Filed: 11/28/18 5 of 7 PageID #: 115



         “Strict compliance with statutory notice is required, regardless of why the plaintiff
         failed to provide notice.” Price v. Clark, 21 So.3d 509, 518 (¶ 16) (Miss. 2009).
         “[T]he ninety-day notice requirement ... is a hard-edged, mandatory rule which the
         [Supreme] Court strictly enforces.” Id. at 519 (¶ 18) (quoting Univ. of Miss. Med.
         Ctr. v. Easterling, 928 So.2d 815, 820 (¶ 23) (Miss. 2006)) (citations and internal
         quotation mark omitted). Therefore, “notice-of-claim letters ... filed after the suit is
         commenced will not constitute valid notice or prevent dismissal of a suit.” Id. at 522
         (¶ 29). A plaintiff’s “failure to provide proper statutory notice cannot be cured by
         serving notice-of-claim letters after a complaint is filed.” Id. at (¶ 30).

Jones v. Miss. Institutions of Higher Learning, ___ So.3d ___, 2016-CA-01050-COA, 2018 WL

3853409, *13 (Miss. Ct. App. Aug. 14, 2018). As a result, failure to comply with the MTCA notice

requirement cannot be cured in this case.

         Moreover, contrary to Harris’s bald assertion otherwise, his state law claim is barred by the

applicable one-year statute of limitations. Claims under the MTCA must be commenced within one

year of the alleged actionable conduct. Miss. Code Ann. § 11-46-11(3)(a). Also, to the extent the

Court finds that LeGrand was acting outside the course and scope of his employment for purposes

of the state law claim, it similarly is barred by the one-year statute of limitations prescribed by Miss.

Code Ann. § 15-1-35. LeGrand retired from the Mississippi Department of Mental Health effective

June 30, 2014, and Harris has made no allegations against LeGrand occurring after his employment

with the Department of Mental Health concluded. Because Harris did not file his initial complaint

in this Court until September 4, 2018, his state law claim against LeGrand is time-barred and should

be dismissed.

                                           CONCLUSION

         For all of the above and foregoing reasons, Defendant Edwin C. LeGrand, III, respectfully

requests that all claims against him be dismissed, and that he be dismissed as a defendant in this

case.


                                                    5
     Case: 1:18-cv-00167-DMB-RP Doc #: 20 Filed: 11/28/18 6 of 7 PageID #: 116



                                       Respectfully submitted,
                                       EDWIN C. LEGRAND, III, Defendant

                                 BY:   JIM HOOD, ATTORNEY GENERAL,
                                       STATE OF MISSISSIPPI

                                 BY:   /s Mary Jo Woods
                                       MARY JO WOODS, MSB No. 10468
                                       SPECIAL ASSISTANT ATTORNEY GENERAL

Office of the Attorney General
Post Office Box 220
Jackson, Mississippi 39205
Telephone No. (601) 359-3680
Facsimile: (601) 359-2003
Email: mwood@ago.state.ms.us




                                         6
     Case: 1:18-cv-00167-DMB-RP Doc #: 20 Filed: 11/28/18 7 of 7 PageID #: 117



                                 CERTIFICATE OF SERVICE

       I, Mary Jo Woods, Special Assistant Attorney General of the State of Mississippi, do hereby

certify that a true and correct copy of the foregoing document has been filed with the Clerk of the

Court using the Court’s ECF system, which sent notification of such filing to all counsel of record,

and that a true and correct copy of the foregoing document has been served via U.S. Mail, first class,

postage prepaid, upon the following non-ECF participant:

       Nancy Stewart
       192 Lemon Tree Circle
       Union Grove, Alabama 35175

       THIS the 28th day of November, 2018.

                                               /s Mary Jo Woods
                                               Mary Jo Woods
